DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
	
Applicant’s election without traverse of Group I, Claims 1 and 14-15, in the reply filed on 7/14/2022 is acknowledged.

Claims 2-13 and 16-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/28/2022.

Claim Objections
Claim 14 is objected to because of the following informalities: Claim 14 recites “the thermoplastic resin is one or more selected from”. Applicants are advised to amend this phrase to recited “the thermoplastic resin is one or more selected from the group consisting of”..  Appropriate correction is required.

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 14-15 are rejected under 35 U.S.C. 102(a1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Okunaka et al (US 2015/0315371).

Regarding claim 1, Okunaka et al discloses a molded article comprising a thermoplastic polymer and carbon fibers. Specific attention is directed to Example 1 disclosed in Tables 1 and 2 (Page 8). This example is a molded article having a thickness of 4 mm, within the recited range of 0.01 to 5 mm ([0136]). The composition of the molded article comprises polypropylene and 20 wt. % carbon fibers (CF) with a mass average length, i.e. weighted average length, of 4.9 mm, within the recited ranges of 0.05 to 8.0 mm and 0.05 to 45 mass %, respectively ([0167]-[0169]).
While there is no disclosure that the molded article is an electromagnetic wave shielding and absorbing molded article as presently claimed, applicants attention is drawn to MPEP 2111.02 which states that “if the body of a claim fully and intrinsically sets forth all the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction”.  Further, MPEP 2111.02 states that statements in the preamble reciting the purpose or intended use of the claimed invention must be evaluated to determine whether the purpose or intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim.
It is the examiner’s position that the preamble does not state any distinct definition of any of the claimed invention’s limitations and further that the purpose or intended use  recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art article and further that the prior art structure which is a molded article identical to that set forth in the present claims is capable of performing the recited purpose or intended use.
The reference does not explicitly disclose an article formed from the composition comprising a thermoplastic and carbon fibers has a shielding property of 10 dB or greater and an absorbency of 5 % or greater from electromagnetic waves having any frequency in the frequency domain from 59 to 100 GHz. However, the reference teaches all of the claimed ingredients, claimed amounts, and substantially similar process of making the claimed composition.  According to the original specification, it is the instant composition made by blending and molding composition comprising a thermoplastic and carbon fibers. Therefore, the claimed effects and physical properties of an article formed by the above composition would be inherently capable be achieved by the composition (See MPEP § 2112.01). “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.”  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
If it is the applicant's position that this would not be the case: (1) evidence would need to be provided to support the applicant's position; and (2) it would be the Office's position that the application contains inadequate disclosure that there is no teaching as to how to obtain the claimed properties with only the claimed ingredients and claimed amounts.

Regarding claim 14, Okunaka et al teaches all the claim limitations as set forth above. As discussed above, the reference discloses that the thermoplastic is polypropylene.

Regarding claim 15, Okunaka et al teaches all the claim limitations as set forth above.
While there is no disclosure that the molded article is a protective member for a transmitting and receiving antenna as presently claimed, applicants attention is drawn to MPEP 2111.02 which states that “if the body of a claim fully and intrinsically sets forth all the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction”.  Further, MPEP 2111.02 states that statements in the preamble reciting the purpose or intended use of the claimed invention must be evaluated to determine whether the purpose or intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim.
It is the examiner’s position that the preamble does not state any distinct definition of any of the claimed invention’s limitations and further that the purpose or intended use recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art molded article and further that the prior art structure which is a molded article identical to that set forth in the present claims is capable of performing the recited purpose or intended use.

Claims 1 and 14-15 are rejected under 35 U.S.C. 102(a1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Morishita et al (US 2008/00711024).

Regarding claim 1, Morishita et al discloses a molded article comprising a thermoplastic composition and carbon fibers. Specific attention is directed to Table 3 Example 10 which discloses a molded article of 1/8 in thickness, i.e. 3.175 mm, within the recited range of 0.01 to 5 mm ([0119] and Page 21). This article comprises 100 total parts polymer comprising nylon 6 (b-1) and 5 parts carbon fiber (d-1) with a weight average fiber length of 6 mm, within the recited range of 0.05 to 8.0 mm ([0170]). Based on 105 total parts of the composition, the carbon fiber comprises 4.76 mass %, within the recited range of 0.05 to 45 mass %. 
While there is no disclosure that the molded article is an electromagnetic wave shielding and absorbing molded article as presently claimed, applicants attention is drawn to MPEP 2111.02 which states that “if the body of a claim fully and intrinsically sets forth all the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction”.  Further, MPEP 2111.02 states that statements in the preamble reciting the purpose or intended use of the claimed invention must be evaluated to determine whether the purpose or intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim.
It is the examiner’s position that the preamble does not state any distinct definition of any of the claimed invention’s limitations and further that the purpose or intended use  recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art article and further that the prior art structure which is a molded article identical to that set forth in the present claims is capable of performing the recited purpose or intended use.
The reference does not explicitly disclose an article formed from the composition comprising a thermoplastic and carbon fibers has a shielding property of 10 dB or greater and an absorbency of 5 % or greater from electromagnetic waves having any frequency in the frequency domain from 59 to 100 GHz. However, the reference teaches all of the claimed ingredients, claimed amounts, and substantially similar process of making the claimed composition.  According to the original specification, it is the instant composition made by blending and molding composition comprising a thermoplastic and carbon fibers. Therefore, the claimed effects and physical properties of an article formed by the above composition would be inherently capable be achieved by the composition (See MPEP § 2112.01). “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.”  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
If it is the applicant's position that this would not be the case: (1) evidence would need to be provided to support the applicant's position; and (2) it would be the Office's position that the application contains inadequate disclosure that there is no teaching as to how to obtain the claimed properties with only the claimed ingredients and claimed amounts.

Regarding claim 14, Morishita et al teaches all the claim limitations as set forth above. As discussed above, the reference discloses that the thermoplastic is nylon 6, i.e. a polyamide.

Regarding claim 15, Morishita et al teaches all the claim limitations as set forth above.
While there is no disclosure that the molded article is a protective member for a transmitting and receiving antenna as presently claimed, applicants attention is drawn to MPEP 2111.02 which states that “if the body of a claim fully and intrinsically sets forth all the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction”.  Further, MPEP 2111.02 states that statements in the preamble reciting the purpose or intended use of the claimed invention must be evaluated to determine whether the purpose or intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim.
It is the examiner’s position that the preamble does not state any distinct definition of any of the claimed invention’s limitations and further that the purpose or intended use recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art molded article and further that the prior art structure which is a molded article identical to that set forth in the present claims is capable of performing the recited purpose or intended use.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Katayama et al (US 2016/0111792, cited on IDS filed 5/29/2020).

Regarding claim 1, Katayama et al discloses a molded article with the capability of shielding millimeter wave, comprising a thermoplastic resin composition comprising carbon fibers and a thermoplastic such as polypropylene (Abstract and [0020]). The carbon fibers have a weight average fiber length of 1 mm or more, overlapping the recited range of 0.05 to 8.0 mm ([0034]). The content of the carbon fibers is from 0.5 to 5 wt. %, within the recited of 0.05 to 45 mass % ([0030]). The thickness of the molded article is 2 mm, within the recited range of 0.01 to 5 mm ([0063]).
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
The reference does not explicitly disclose an article formed from the composition comprising a thermoplastic and carbon fibers has a shielding property of 10 dB or greater and an absorbency of 5 % or greater from electromagnetic waves having any frequency in the frequency domain from 59 to 100 GHz. However, the reference teaches all of the claimed ingredients, claimed amounts, and substantially similar process of making the claimed composition.  According to the original specification, it is the instant composition made by blending and molding composition comprising a thermoplastic and carbon fibers. Therefore, the claimed effects and physical properties of an article formed by the above composition would be inherently capable be achieved by the composition (See MPEP § 2112.01). “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.”  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
If it is the applicant's position that this would not be the case: (1) evidence would need to be provided to support the applicant's position; and (2) it would be the Office's position that the application contains inadequate disclosure that there is no teaching as to how to obtain the claimed properties with only the claimed ingredients and claimed amounts.

Regarding claim 14, Katayama et al teaches all the claim limitations as set forth above. As discussed, the reference discloses that the thermoplastic polymer is polypropylene.

Regarding claim 15, Katayama et al teaches all the claim limitations as set forth above. Additionally, the reference discloses that the molded article is a protective member for a transmitting and receiving antenna (Abstract).

Claims 1 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Miyamoto et al (US 2016/0122513, cited on IDS filed on 7/19/2021).

Regarding claim 1, Miyamoto et al discloses an electromagnetic wave shielding comprising a thermoplastic resin and carbon fibers in the amount of 0.4 to 10 mass %, overlapping the recited range of 0.05 to 45 mass % (Abstract, [0001], and [0010]-[0011]).  The shielding has a thickness of 3.0 mm, within the recited range of 0.01 to 8.0 mm ([0054]).
The carbon fibers have an average length of 0.5 to 15 mm ([0011]). It is recognized that the present claims recite the length of the carbon fibers in terms of a weight average fiber length, while the reference discloses the fiber length in terms of the average length. However, it is the Examiner’s position absent evidence to the contrary given the breadth of the average carbon fiber length disclosed by the reference, the average fiber length disclosed by the reference overlaps the range of 0.5 to 8.0 mm recited in the present claims. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
The reference does not explicitly disclose an article formed from the composition comprising a thermoplastic and carbon fibers has a shielding property of 10 dB or greater and an absorbency of 5 % or greater from electromagnetic waves having any frequency in the frequency domain from 59 to 100 GHz. However, the reference teaches all of the claimed ingredients, claimed amounts, and substantially similar process of making the claimed composition.  According to the original specification, it is the instant composition made by blending and molding composition comprising a thermoplastic and carbon fibers. Therefore, the claimed effects and physical properties of an article formed by the above composition would be inherently capable be achieved by the composition (See MPEP § 2112.01). “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.”  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
If it is the applicant's position that this would not be the case: (1) evidence would need to be provided to support the applicant's position; and (2) it would be the Office's position that the application contains inadequate disclosure that there is no teaching as to how to obtain the claimed properties with only the claimed ingredients and claimed amounts.

Regarding claim 14, Miyamoto et al teaches all the claim limitations as set forth above. Additionally, the reference discloses that the thermoplastic is polypropylene (Abstract).

Regarding claim 15, Miyamoto et al teaches all the claim limitations as set forth above. The reference does not disclose that molded article is a protective member for a transmitting and receiving antenna. However, the recitation in the claims that the molded article is “a protective member for a transmitting and receiving antenna” is merely an intended use. Applicants attention is drawn to MPEP 2111.02 which states that intended use statements must be evaluated to determine whether the intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim.
             It is the examiner’s position that the intended use recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art and further that the prior art structure is capable of performing the intended use.  Given that Miyamoto et al discloses the molded article as presently claimed, it is clear that the molded article of the reference would be capable of performing the intended use presently claimed as required in the above cited portion of the MPEP, and thus, one of ordinary skill in the art would have arrived at the claimed invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER C. KOLLIAS whose telephone number is (571)-270-3869.  The examiner can normally be reached on Monday-Friday, 8:00AM – 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on (571)-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALEXANDER C KOLLIAS/Primary Examiner, Art Unit 1767